DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4/27/2022. 

Response to Amendment
In response to the action mailed on 1/28/2022, the Applicant has filed a response amending the claims.
    
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 4-7 are allowed. 
    
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the Applicant’s disclosure is the following:

Cohen (US Pub 20150280652) Fig 3 where a detector (i.e. at output of DC/DC converter 200) detects a magnitude of an electric power (i.e. of a detection signal 202) being transmitted from a DC/DC converter 200 to a load 300 (as also shown in Fig 6),  a signal outputter (i.e. for calibration loop 180) outputs the detection signal 202 of the detector (i.e. at output of DC/DC converter 200) to outside of a powered device (e.g. load 300) (as also shown in Fig 6), and where the detection signal 202 is a signal indicating an envelope of a modulated wave 309 that is output by the load 300. 

Ishigaki (US Pub 20180241216) Fig 6 where a DC/DC converter 602 has a photoelectric conversion element 210 (i.e. as shown in Ishigaki Fig 2) that converts feed light into electric power.

The prior art newly found relevant to the Applicant’s disclosure is the following:

Maxim et al (US Pub 20200091878) and more specifically Fig 2.

Pigeon et al (US Pub 20190229558) and more specifically Fig 2A.

Lin et al (US Pub 20190140597) and more specifically Fig 2A.

Nugent  et al (US Pub 20190064353) and more specifically Fig 4.

McCune et al (US Pub 20180342991) and more specifically Fig 5.

Henzler et al (US Pub 20180278213) and more specifically Fig 2A.

Khesbak et al (US Pub 20180076772) and more specifically Fig 5A.


Lucrecio et al (US Pub 20170019180) and more specifically Fig 1A.

Goldner et al (US Pub 20140334824) and more specifically Fig 1. 

Sakai et al (US Pub 20140315504) and more specifically Fig 2A.

Ollikainen et al (US Pub 20140287681) and more specifically Fig 1D.

Nambu et al (US Pub 20120309333) and more specifically Fig 3.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 4, A light feeding system, comprising: 
a powered device; 
a power sourcing equipment, 
wherein the powered device includes  
a photoelectric conversion element configured to convert feed light provided by the power sourcing equipment into electric power;
a detector configured to detect a magnitude of the electric power being transmitted from the photoelectric conversion element to a load; and 
a signal outputter configured to output a detection signal of the detector to the power sourcing equipment outside of the powered device, 
the detection signal is a signal indicating an envelope of a modulated wave that is output by the load, 
the electric power to be transmitted to the load changes according to an amplitude of the modulated wave, and
the power sourcing equipment includes: 
a laser oscillator configured to convert input electric power into the feed light and transmit the feed light to the powered device; 
a signal receiver configured to receive the detection signal from the powered device outside of the power sourcing equipment; and 
an output controller configured to control output of the laser oscillator based on the received detection signal; 
a first optical fiber through which the feed light is transmitted; and 
a signal path through which the detection signal is transmitted.
 
Although systems for feeding electric power via optical fibers are known in the art, there is no teaching, suggestion or motivation to generate a system that feeds electric power via an optical fiber with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636